DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-25 and 27-31 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites the limitation "wherein the TLV field" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez et al. US (2015/0230275) in view of Gidwani US (2006/0104232).  

Regarding Claim 1, Kerpez discloses an apparatus (see Fig. 2A i.e., System 200 & Para’s [0036-0041] i.e., the system 200 embodies a “BACK System” or a “BACK device” (i.e., “apparatus”)) for wireless communications (see Fig. 2A i.e., Wireless Communication Interfaces 212A, 212B & Para [0038]), comprising: a processing system (see Fig. 2A i.e., Processor(s) 290 & Para [0037] i.e., According to one embodiment, such a system 200 includes a processor 290 and a memory 295 to perform instructions embodied by the system 200) configured to generate traffic service prioritization policy information (see Fig. 2A i.e., Commands 223 and Scheduling and Routing Instructions (or optimization or configuration instructions) 224 (i.e., “traffic service prioritization policy information”) for Traffic Flow(s) 221) (see Fig. 2A i.e., Traffic Coordinator 220 & Control Module 260 generate “traffic service prioritization policy information” such as Policy Information 223, 224 &  Para’s [0039-0040], [0042] i.e., According to one embodiment, the control module 260 is embodied within such a BACK system, in which the BACK system controls settings (i.e., “policy”) at the first wireless communications node 299A, controls settings (i.e., “policy”) at the second wireless communications node 299B or controls settings (i.e., “policy”) at both the first and second wireless communications nodes 299A and 299B, in which the settings are selected from the following:…Internet Protocol (IP) address assignments for the flow of data packets 221;…Quality of Service (QoS) classifications for the flow of data packets 221;…QoS throttling parameters for the flow of data packets;… routing of the respective first and second sub-sets of flows 221 according to available WAN backhaul connections 298A and 298B and timeslots on the available WAN backhaul connections 298A and 298B; load balancing parameters affecting the flow of data packets 221;…and fairness criteria for all traffic processed by the first wireless communications node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B,  [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be services by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag). 

including traffic flow tagging information (see Para’s [0042] i.e., the BACK system controls settings at the first wireless communications node 299A, controls settings at the second wireless communications node 299B…in which the settings are selected from the following…Internet Protocol (IP) address assignments (i.e., “traffic flow tagging information”) for the flow of data packets 221 & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag (i.e., “traffic flow tagging information”) & [0102]). 

and service priority information assigned to one or more traffic flows (see Fig. 2A i.e., Traffic Flow(s) 221 & Para’s [0045-0047]) within a multi access point (MAP) network; (see Fig.’s 2A-2D & 3B-3C i.e., MAP network & Para’s [0098] i.e., Multi-AP architecture, [0106] i.e., multi-AP schedule design, [0112], & [0131]), (see Para’s [0042] i.e., settings selected from the following: Quality of Service (QoS) classifications (i.e., “service priority information”) for the flow of data packets 221…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B, [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, [0047] i.e., the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority information”) & [0075] i.e., Fairness can be controlled based on multiple QoS classes). 

see Fig. 2A i.e., Wireless Communication Interfaces 212A, 212B) configured to output the traffic service prioritization policy information (see Fig. 2A i.e., policy information 223, 224) to one or more agents (see Fig. 2A i.e., Wireless Communications Nodes 299 A & B) of the MAP network, (see Fig. 2A i.e., Wireless Communication Nodes 299A & 299B (i.e., “agents”) will receive the traffic service prioritization policy information i.e., (Fig. 2A, 223-224) through the wireless interfaces 212A, 212B via antennas 211A, 211B & Para’s [0018], [0040] i.e., commands 223 and scheduling and routing instructions 224, [0042], [0070] i.e., commands are issued to provide scheduling and routing instructions for the WAN connections and the WAN backhaul connections & [0083] i.e., According to another embodiment, the method further includes operations for issuing (i.e., “output”) optimization or configuration instructions (e.g., element 224 of Fig. 2A) to the first wireless communications node or the second wireless communications node, or both, to implement configuration parameters in fulfillment of a determined scheduling and load balancing strategy).  

While Kerpez discloses the traffic service prioritization policy information is used by the one or more agents for all traffic processed by the one or more agents (see Fig. 2A i.e., Nodes 299A, 299B & Para [0042] i.e., the BACK system controls settings at both the first and second wireless communications nodes 299A and 299B…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B) and a fronthaul link for performing communications between the agents and wireless nodes (see Fig. 2C i.e., fronthaul links between wireless access points 293A,293B (i.e., “agents”) and Nodes 292 A-F & Para’s [0054-0058]), Kerpez does not disclose the traffic service prioritization policy information enables the one or more agents to process the traffic, via at least one fronthaul link, based on the traffic service prioritization policy information. However the claim feature would be rendered obvious in view of Gidwani US (2006/0104232).  

Gidwani discloses an apparatus (see Abstract i.e., The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points over the wired network & Para [0040] i.e., system controller) generates traffic service prioritization policy information output to one or more agents of a MAP network (see Abstract i.e., In one embodiment, an exemplary network architecture includes, but is not limited to, multiple access points (i.e., one or more “agents”) coupled to a wired network, where each of the access points is capable of communicating with one or more mobile nodes over a wireless network. The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points (i.e., one or more “agents”) over the wired network. The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters (i.e., “traffic service prioritization policy information”) to each of the access points in response to a detection of real-time conditions changed. & Para [0040] i.e., The intelligent access point aggregates one or more network interface modules and provides advance services, including, for example, quality of service, traffic segregation, and traffic prioritization, etc., [0042] i.e., the system controller delivers processes and control functions and demands to the access points, [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, [0067] i.e., one or more policies established by the intelligent controller, & [0077-0078] i.e., Based on the information (i.e., “traffic service prioritization policy information”)  received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network, [0080] i.e., traffic policy conditions established by the controller, [0087])

the traffic service prioritization policy information enables the one or more agents (see Abstract & Para’s [0006] i.e., The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters to each of the access points, [0032]) to process traffic (see Para [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, quality of service…within the wireless network & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network), 
see Fig. 1 i.e., links 220, 230 used for communication between AP1 and mobile nodes MN1, MN2 may be a fronthaul link & Para’s [0106-0107] i.e., In one embodiment, multiple mobile nodes communicate with access point (160), which in turn, through either fixed pathways or wireless pathways (210), communicates to the local area network (100), [0112] i.e., multiple links can be established between an access point (160) and a given mobile node MN1 (270) (i.e., “fronthaul link”) [0119], & [0077] i.e., In this embodiment, the intelligent mobile nodes and the intelligent access points operate in a distributed fashion to implement the polices of the controller & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities (i.e., traffic processing will be performed on “fronthaul link” between AP and MN) and other policies with the classes of service in order to be able to comply with the overall requirements of the network…alternating the class of service for downstream forwarding nodes), 

(Gidwani suggests based on the information received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities  and other policies with the classes of service in order to be able to comply with the overall requirements of the network (see Para [0078])). 



Regarding Claim 8, Kerpez discloses an apparatus (see Fig. 2A i.e., Wireless Communication Node 299) for wireless communications, comprising: at least one interface (see Fig. 2A i.e., Wireless Communication Interface 212) configured to obtain traffic service prioritization policy information (see Fig. 2A i.e., Commands 223 and Scheduling and Routing Instructions (or optimization or configuration instructions) 224 (i.e., “traffic service prioritization policy information”) for Traffic Flow(s) 221) (see Fig. 2A i.e., Traffic Coordinator 220 & Control Module 260 generate “traffic service prioritization policy information” such as Policy Information 223, 224 &  Para’s [0039-0040], [0042] i.e., According to one embodiment, the control module 260 is embodied within such a BACK system, in which the BACK system controls settings (i.e., “policy”) at the first wireless communications node 299A, controls settings (i.e., “policy”) at the second wireless communications node 299B or controls settings (i.e., “policy”) at both the first and second wireless communications nodes 299A and 299B, in which the settings are selected from the following:…Internet Protocol (IP) address assignments for the flow of data packets 221;…Quality of Service (QoS) classifications for the flow of data packets 221;…QoS throttling parameters for the flow of data packets;… routing of the respective first and second sub-sets of flows 221 according to available WAN backhaul connections 298A and 298B and timeslots on the available WAN backhaul connections 298A and 298B; load balancing parameters affecting the flow of data packets 221;…and fairness criteria for all traffic processed by the first wireless communications node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B,  [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be services by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag). 

including traffic flow tagging information (see Para’s [0042] i.e., the BACK system controls settings at the first wireless communications node 299A, controls settings at the second wireless communications node 299B…in which the settings are selected from the following…Internet Protocol (IP) address assignments (i.e., “traffic flow tagging information”) for the flow of data packets 221 & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag (i.e., “traffic flow tagging information”) & [0102]). 

and service priority information assigned to one or more traffic flows (see Fig. 2A i.e., Traffic Flow(s) 221 & Para’s [0045-0047])  within a multi access point (MAP) network, (see Fig.’s 2A-2D & 3B-3C i.e., MAP network & Para’s [0098] i.e., Multi-AP architecture, [0106] i.e., multi-AP schedule design, [0112], & [0131]), (see Para’s [0042] i.e., settings selected from the following: Quality of Service (QoS) classifications (i.e., “service priority information”) for the flow of data packets 221…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B, [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, [0047] i.e., the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority information”) & [0075] i.e., Fairness can be controlled based on multiple QoS classes). 

and a processing system (see Fig. 2A, i.e., Wireless Communication Node 299) configured to prioritize traffic in the MAP network based on the traffic service prioritization policy information, (see Fig. 2A i.e., Wireless Communication Nodes 299A & 299B (i.e., “agents”) will receive the traffic service prioritization policy information i.e., (Fig. 2A, 223-224) through the wireless interfaces 212A, 212B via antennas 211A, 211B & Para’s [0018], [0040] i.e., commands 223 and scheduling and routing instructions 224, [0042] i.e., QoS classifications for the flow of data packets 221; QoS throttling parameters for the flow of data packets; and fairness criteria for all traffic processed by the first wireless communication node 299A, [0047] i.e., the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “prioritize traffic”), [0070] i.e., commands are issued to provide scheduling and routing instructions for the WAN connections and the WAN backhaul connections, [0075] i.e., fairness can be controlled, & [0083] i.e., According to another embodiment, the method further includes operations for issuing (i.e., “output”) optimization or configuration instructions (e.g., element 224 of Fig. 2A) to the first wireless communications node or the second wireless communications node, or both, to implement configuration parameters in fulfillment of a determined scheduling and load balancing strategy).  

While Kerpez discloses the traffic service prioritization policy information is used by the one or more agents for all traffic processed by the one or more agents (see Fig. 2A i.e., Nodes 299A, 299B & Para [0042] i.e., the BACK system controls settings at both the first and second wireless communications nodes 299A and 299B…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B) and a fronthaul link for performing see Fig. 2C i.e., fronthaul links between wireless access points 293A,293B (i.e., “agents”) and Nodes 292 A-F & Para’s [0054-0058]), Kerpez does not disclose the traffic service prioritization policy information is configured to prioritize traffic, via at least one fronthaul link, in the MAP network based on the traffic service prioritization policy information. However the claim feature would be rendered obvious in view of Gidwani US (2006/0104232).  

Gidwani discloses an apparatus (see Abstract i.e., The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points over the wired network & Para [0040] i.e., system controller) generates traffic service prioritization policy information output to one or more agents of a MAP network (see Abstract i.e., In one embodiment, an exemplary network architecture includes, but is not limited to, multiple access points (i.e., one or more “agents”) coupled to a wired network, where each of the access points is capable of communicating with one or more mobile nodes over a wireless network. The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points (i.e., one or more “agents”) over the wired network. The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters (i.e., “traffic service prioritization policy information”) to each of the access points in response to a detection of real-time conditions changed. & Para [0040] i.e., The intelligent access point aggregates one or more network interface modules and provides advance services, including, for example, quality of service, traffic segregation, and traffic prioritization, etc., [0042] i.e., the system controller delivers processes and control functions and demands to the access points, [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, [0067] i.e., one or more policies established by the intelligent controller, & [0077-0078] i.e., Based on the information (i.e., “traffic service prioritization policy information”)  received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network, [0080] i.e., traffic policy conditions established by the controller, [0087]).

the traffic service prioritization policy information, (see Abstract & Para’s [0006] i.e., The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters to each of the access points, [0032]) is configured to prioritize traffic (see Para [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, quality of service…within the wireless network & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network), 

via at least one fronthaul link, in the MAP network based on the traffic service prioritization policy information, (see Fig. 1 i.e., links 220, 230 used for communication between AP1 and mobile nodes MN1, MN2 may be a fronthaul link & Para’s [0106-0107] i.e., In one embodiment, multiple mobile nodes communicate with access point (160), which in turn, through either fixed pathways or wireless pathways (210), communicates to the local area network (100), [0112] i.e., multiple links can be established between an access point (160) and a given mobile node MN1 (270) (i.e., “fronthaul link”) [0119], & [0077] i.e., In this embodiment, the intelligent mobile nodes and the intelligent access points operate in a distributed fashion to implement the polices of the controller & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities (i.e., traffic processing will be performed on “fronthaul link” between AP and MN) and other policies with the classes of service in order to be able to comply with the overall requirements of the network…alternating the class of service for downstream forwarding nodes), 

(Gidwani suggests based on the information received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities  and see Para [0078])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more agents which establishes a fronthaul link as disclosed in Kerpez to process traffic via the fronthaul link based on the traffic service prioritization policy information disclosed in Gidwani who discloses traffic service prioritization policy information is sent from a controller to each of the access points within a multi access point (MAP) network for processing traffic via the fronthaul link according to the traffic service prioritization policy information because the motivation lies Gidwani for complying with the overall requirements of the network based on the received traffic service prioritization policy information. 

Regarding Claim 17, the combination of Kerpez in view of Gidwani discloses the apparatus of claim 8, wherein the apparatus is configured to operate as a gateway, (see Fig. 2 i.e., Wireless Communication Node 299 is configured to operate as a gateway & Para [0058]).  

Regarding Claim 18, Kerpez discloses a method for wireless communications by an apparatus (see Fig. 2A i.e., System 200 & Para’s [0036-0041] i.e., the system 200 embodies a “BACK System” or a “BACK device” (i.e., “apparatus”)), comprising: generating traffic service prioritization policy information (see Fig. 2A i.e., Commands 223 and Scheduling and Routing Instructions (or optimization or configuration instructions) 224 (i.e., “traffic service prioritization policy information”) for Traffic Flow(s) 221) (see Fig. 2A i.e., Traffic Coordinator 220 & Control Module 260 generate “traffic service prioritization policy information” such as Policy Information 223, 224 &  Para’s [0039-0040], [0042] i.e., According to one embodiment, the control module 260 is embodied within such a BACK system, in which the BACK system controls settings (i.e., “policy”) at the first wireless communications node 299A, controls settings (i.e., “policy”) at the second wireless communications node 299B or controls settings (i.e., “policy”) at both the first and second wireless communications nodes 299A and 299B, in which the settings are selected from the following:…Internet Protocol (IP) address assignments for the flow of data packets 221;…Quality of Service (QoS) classifications for the flow of data packets 221;…QoS throttling parameters for the flow of data packets;… routing of the respective first and second sub-sets of flows 221 according to available WAN backhaul connections 298A and 298B and timeslots on the available WAN backhaul connections 298A and 298B; load balancing parameters affecting the flow of data packets 221;…and fairness criteria for all traffic processed by the first wireless communications node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B,  [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be services by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag). 
see Para’s [0042] i.e., the BACK system controls settings at the first wireless communications node 299A, controls settings at the second wireless communications node 299B…in which the settings are selected from the following…Internet Protocol (IP) address assignments (i.e., “traffic flow tagging information”) for the flow of data packets 221 & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag (i.e., “traffic flow tagging information”) & [0102]). 

 and service priority information assigned to one or more traffic flows (see Fig. 2A i.e., Traffic Flow(s) 221 & Para’s [0045-0047]) within a multi access point (MAP) network, (see Fig.’s 2A-2D & 3B-3C i.e., MAP network & Para’s [0098] i.e., Multi-AP architecture, [0106] i.e., multi-AP schedule design, [0112], & [0131]), (see Para’s [0042] i.e., settings selected from the following: Quality of Service (QoS) classifications (i.e., “service priority information”) for the flow of data packets 221…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B, [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, [0047] i.e., the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority information”) & [0075] i.e., Fairness can be controlled based on multiple QoS classes). 

and outputting the traffic service prioritization policy information (see Fig. 2A i.e., policy information 223, 224) to one or more agents (see Fig. 2A i.e., Wireless Communications Nodes 299 A & B) of the MAP network, (see Fig. 2A i.e., Wireless Communication Nodes 299A & 299B (i.e., “agents”) will receive the traffic service prioritization policy information i.e., (Fig. 2A, 223-224) through the wireless interfaces 212A, 212B via antennas 211A, 211B & Para’s [0018], [0040] i.e., commands 223 and scheduling and routing instructions 224, [0042], [0070] i.e., commands are issued to provide scheduling and routing instructions for the WAN connections and the WAN backhaul connections & [0083] i.e., According to another embodiment, the method further includes operations for issuing (i.e., “output”) optimization or configuration instructions (e.g., element 224 of Fig. 2A) to the first wireless communications node or the second wireless communications node, or both, to implement configuration parameters in fulfillment of a determined scheduling and load balancing strategy).

While Kerpez discloses the traffic service prioritization policy information is used by the one or more agents for all traffic processed by the one or more agents (see Fig. 2A i.e., Nodes 299A, 299B & Para [0042] i.e., the BACK system controls settings at both the first and second wireless communications nodes 299A and 299B…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B) and a fronthaul link for performing communications between the agents and wireless nodes (see Fig. 2C i.e., fronthaul links between wireless access points 293A,293B (i.e., “agents”) and Nodes 292 A-F & Para’s [0054-0058]), Kerpez does not disclose the traffic service prioritization policy information enables the one or more agents to process the traffic, via at least one fronthaul link, based on the traffic service prioritization policy information. However the claim feature would be rendered obvious in view of Gidwani US (2006/0104232).  

Gidwani discloses an apparatus (see Abstract i.e., The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points over the wired network & Para [0040] i.e., system controller) generates traffic service prioritization policy information output to one or more agents of a MAP network (see Abstract i.e., In one embodiment, an exemplary network architecture includes, but is not limited to, multiple access points (i.e., one or more “agents”) coupled to a wired network, where each of the access points is capable of communicating with one or more mobile nodes over a wireless network. The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points (i.e., one or more “agents”) over the wired network. The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters (i.e., “traffic service prioritization policy information”) to each of the access points in response to a detection of real-time conditions changed. & Para [0040] i.e., The intelligent access point aggregates one or more network interface modules and provides advance services, including, for example, quality of service, traffic segregation, and traffic prioritization, etc., [0042] i.e., the system controller delivers processes and control functions and demands to the access points, [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, [0067] i.e., one or more policies established by the intelligent controller, & [0077-0078] i.e., Based on the information (i.e., “traffic service prioritization policy information”)  received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network, [0080] i.e., traffic policy conditions established by the controller, [0087])

the traffic service prioritization policy information enables the one or more agents (see Abstract & Para’s [0006] i.e., The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters to each of the access points, [0032]) to process traffic (see Para [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, quality of service…within the wireless network & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network), 

via at least one fronthaul link, based on the traffic service prioritization policy information, (see Fig. 1 i.e., links 220, 230 used for communication between AP1 and mobile nodes MN1, MN2 may be a fronthaul link & Para’s [0106-0107] i.e., In one embodiment, multiple mobile nodes communicate with access point (160), which in turn, through either fixed pathways or wireless pathways (210), communicates to the local area network (100), [0112] i.e., multiple links can be established between an access point (160) and a given mobile node MN1 (270) (i.e., “fronthaul link”) [0119], & [0077] i.e., In this embodiment, the intelligent mobile nodes and the intelligent access points operate in a distributed fashion to implement the polices of the controller & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities (i.e., traffic processing will be performed on “fronthaul link” between AP and MN) and other policies with the classes of service in order to be able to comply with the overall requirements of the network…alternating the class of service for downstream forwarding nodes), 

(Gidwani suggests based on the information received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities  and see Para [0078])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more agents which establishes a fronthaul link as disclosed in Kerpez to process traffic via the fronthaul link based on the traffic service prioritization policy information disclosed in Gidwani who discloses traffic service prioritization policy information is sent from a controller to each of the access points within a multi access point (MAP) network for processing traffic via the fronthaul link according to the traffic service prioritization policy information because the motivation lies Gidwani for complying with the overall requirements of the network based on the received traffic service prioritization policy information. 

Regarding Claim 21, Kerpez discloses a method for wireless communications by an apparatus, comprising: obtaining traffic service prioritization policy information (see Fig. 2A i.e., Commands 223 and Scheduling and Routing Instructions (or optimization or configuration instructions) 224 (i.e., “traffic service prioritization policy information”) for Traffic Flow(s) 221) (see Fig. 2A i.e., Traffic Coordinator 220 & Control Module 260 generate “traffic service prioritization policy information” such as Policy Information 223, 224 &  Para’s [0039-0040], [0042] i.e., According to one embodiment, the control module 260 is embodied within such a BACK system, in which the BACK system controls settings (i.e., “policy”) at the first wireless communications node 299A, controls settings (i.e., “policy”) at the second wireless communications node 299B or controls settings (i.e., “policy”) at both the first and second wireless communications nodes 299A and 299B, in which the settings are selected from the following:…Internet Protocol (IP) address assignments for the flow of data packets 221;…Quality of Service (QoS) classifications for the flow of data packets 221;…QoS throttling parameters for the flow of data packets;… routing of the respective first and second sub-sets of flows 221 according to available WAN backhaul connections 298A and 298B and timeslots on the available WAN backhaul connections 298A and 298B; load balancing parameters affecting the flow of data packets 221;…and fairness criteria for all traffic processed by the first wireless communications node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B,  [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be services by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag). 

including traffic flow tagging information (see Para’s [0042] i.e., the BACK system controls settings at the first wireless communications node 299A, controls settings at the second wireless communications node 299B…in which the settings are selected from the following…Internet Protocol (IP) address assignments (i.e., “traffic flow tagging information”) for the flow of data packets 221 & [0047] i.e., flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of:…traffic associated with a Quality of Service (QoS) level, flow, or tag (i.e., “traffic flow tagging information”) & [0102]). 

and service priority information assigned to one or more traffic flows (see Fig. 2A i.e., Traffic Flow(s) 221 & Para’s [0045-0047])  within a multi access point (MAP) network; (see Fig.’s 2A-2D & 3B-3C i.e., MAP network & Para’s [0098] i.e., Multi-AP architecture, [0106] i.e., multi-AP schedule design, [0112], & [0131]), (see Para’s [0042] i.e., settings selected from the following: Quality of Service (QoS) classifications (i.e., “service priority information”) for the flow of data packets 221…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B or both the first and second wireless communication nodes 299A and 299B, [0045] i.e., a flow of data packets through the system 200 is managed by the traffic coordinator 220 of the system 200, [0047] i.e., the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority information”) & [0075] i.e., Fairness can be controlled based on multiple QoS classes). 

and prioritizing traffic in the MAP network based on the traffic service prioritization policy information, (see Fig. 2A i.e., Wireless Communication Nodes 299A & 299B (i.e., “agents”) will receive the traffic service prioritization policy information i.e., (Fig. 2A, 223-224) through the wireless interfaces 212A, 212B via antennas 211A, 211B & Para’s [0018], [0040] i.e., commands 223 and scheduling and routing instructions 224, [0042] i.e., QoS classifications for the flow of data packets 221; QoS throttling parameters for the flow of data packets; and fairness criteria for all traffic processed by the first wireless communication node 299A, [0047] i.e., the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “prioritize traffic”), [0070] i.e., commands are issued to provide scheduling and routing instructions for the WAN connections and the WAN backhaul connections, [0075] i.e., fairness can be controlled, & [0083] i.e., According to another embodiment, the method further includes operations for issuing (i.e., “output”) optimization or configuration instructions (e.g., element 224 of Fig. 2A) to the first wireless communications node or the second wireless communications node, or both, to implement configuration parameters in fulfillment of a determined scheduling and load balancing strategy).  

While Kerpez discloses the traffic service prioritization policy information is used by the one or more agents for all traffic processed by the one or more agents (see Fig. 2A i.e., Nodes 299A, 299B & Para [0042] i.e., the BACK system controls settings at both the first and second wireless communications nodes 299A and 299B…and fairness criteria for all traffic processed by the first wireless communication node 299A, the second wireless communication node 299B) and a fronthaul link for performing see Fig. 2C i.e., fronthaul links between wireless access points 293A,293B (i.e., “agents”) and Nodes 292 A-F & Para’s [0054-0058]), Kerpez does not disclose the traffic service prioritization policy information is configured to prioritize traffic, via at least one fronthaul link, in the MAP network based on the traffic service prioritization policy information. However the claim feature would be rendered obvious in view of Gidwani US (2006/0104232).  

Gidwani discloses an apparatus (see Abstract i.e., The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points over the wired network & Para [0040] i.e., system controller) generates traffic service prioritization policy information output to one or more agents of a MAP network (see Abstract i.e., In one embodiment, an exemplary network architecture includes, but is not limited to, multiple access points (i.e., one or more “agents”) coupled to a wired network, where each of the access points is capable of communicating with one or more mobile nodes over a wireless network. The exemplary network architecture further includes a controller (i.e., “apparatus”) coupled to the access points (i.e., one or more “agents”) over the wired network. The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters (i.e., “traffic service prioritization policy information”) to each of the access points in response to a detection of real-time conditions changed. & Para [0040] i.e., The intelligent access point aggregates one or more network interface modules and provides advance services, including, for example, quality of service, traffic segregation, and traffic prioritization, etc., [0042] i.e., the system controller delivers processes and control functions and demands to the access points, [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, [0067] i.e., one or more policies established by the intelligent controller, & [0077-0078] i.e., Based on the information (i.e., “traffic service prioritization policy information”)  received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network, [0080] i.e., traffic policy conditions established by the controller, [0087])

the traffic service prioritization policy information enables the one or more agents (see Abstract & Para’s [0006] i.e., The controller maintains one or more parameters (i.e., “traffic service prioritization policy information”) that control one or more characteristics of each access points. The controller adjusts and communicates the one or more parameters to each of the access points, [0032]) to process traffic (see Para [0045] i.e., The information regarding one or more parameters can be used to make intelligent decisions regarding traffic policies, quality of service…within the wireless network & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities and other polices with the classes of service in order to be able to comply with the overall requirements of the network), 

via at least one fronthaul link, based on the traffic service prioritization policy information, (see Fig. 1 i.e., links 220, 230 used for communication between AP1 and mobile nodes MN1, MN2 may be a fronthaul link & Para’s [0106-0107] i.e., In one embodiment, multiple mobile nodes communicate with access point (160), which in turn, through either fixed pathways or wireless pathways (210), communicates to the local area network (100), [0112] i.e., multiple links can be established between an access point (160) and a given mobile node MN1 (270) (i.e., “fronthaul link”) [0119], & [0077] i.e., In this embodiment, the intelligent mobile nodes and the intelligent access points operate in a distributed fashion to implement the polices of the controller & [0078] i.e., Based on the information (“traffic service prioritization policy information”) received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities (i.e., traffic processing will be performed on “fronthaul link” between AP and MN) and other policies with the classes of service in order to be able to comply with the overall requirements of the network…alternating the class of service for downstream forwarding nodes), 

(Gidwani suggests based on the information received from the intelligent controller, the intelligent access points or intelligent mobile nodes may adjust traffic types, priorities  and see Para [0078])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more agents which establishes a fronthaul link as disclosed in Kerpez to process traffic via the fronthaul link based on the traffic service prioritization policy information disclosed in Gidwani who discloses traffic service prioritization policy information is sent from a controller to each of the access points within a multi access point (MAP) network for processing traffic via the fronthaul link according to the traffic service prioritization policy information because the motivation lies Gidwani for complying with the overall requirements of the network based on the received traffic service prioritization policy information. 

4.	Claims 2-5, 9-12, 19-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez et al. US (2015/0230275) in view of Gidwani US (2006/0104232) as applied to claims 1, 8, 18, and 21 above, and further in view of LI et al. US (2011/0110266). 

Regarding Claims 2 and 19, Kerpez in view of Gidwani discloses the apparatus and method of claims 1 and 18, but does not disclose wherein the service priority information assigned to each traffic flow comprises a priority defined according to the 802.1q standard. However the claim feature would be rendered obvious in view of LI et al. US (2011/0110266). 

see Fig. 3A i.e., 802.1Q Tag 306 & Para’s [0027-0029] i.e., different levels of priority to different traffic flows, [0032], [0036] i.e., According to an embodiment, wireless gateway 104 includes a VID mapper 200 that maps a packet, based on one or more of, an SSID, an AP ID, a source MAC address, a wireless access category, an TSpec parameter ranges associated with the related traffic flow to a corresponding VID that is associated with a DOCSIS service flow that has a associated QoS profile, [0043-0044] i.e., IEEE 802.1Q tag 306 includes a priority code point (PCP) 324 & [0047-0048] i.e., classifier 210 classifies packets with VID 3 to service flow 3 which has QoS profile 4. QoS profile 4 may include, for example, DOCSIS service flow parameters of maximum sustained traffic rate and traffic priority (see table 1))

(LI suggests Quality-of-service (QoS) in communication protocols is the ability to guarantee a certain level of performance to a traffic flow or to provide different levels of priority to different traffic flows (see Para [0027])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the service priority information assigned to each traffic flow as disclosed in Kerpez in view of Gidwani to comprises a priority defined according to the 802.1q standard such as the traffic flows disclosed in LI because the motivation lies in LI that providing Quality-of-service (QoS) in communication protocols is the ability to guarantee a certain level of 

Regarding Claims 3 and 20, Kerpez in view of Gidwani discloses the apparatus and method of claims 1 and 18, but does not disclose wherein the traffic flow tagging information assigned to the one or more traffic flows comprises at least one of a virtual local area network identifiers (VIDs) or a differentiated service (DS) field values. However the claim feature would be rendered obvious in view of LI et al. US (2011/0110266). 

LI discloses traffic flow tagging information assigned to the one or more traffic flows comprises at least one of a virtual local area network identifiers (VIDs) (see Fig.’s 3-4 & Para’s [0027-0029], [0036], [0047-0048] i.e., VIDs assigned to traffic flows) for satisfying Quality-of Service (QoS) in the network system, (see Para’s [0027-0029]). 
(LI suggests a packet from a traffic flow over wireless network 101 is assigned to a corresponding service flow based on one or more of a VLAN ID associated with the flow (see Para’s  [0029] & [0047-0048])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the traffic flow tagging information assigned to the traffic flows as disclosed in Kerpez in view of Gidwani to comprise a virtual local area network identifiers (VIDs) as disclosed in LI because the motivation lies in LI for assigning packets to a flow based on the VLAN ID for satisfying QoS in the network system. 

LI, see Fig. 3A i.e., Source MAC 304 & Para’s [0029] i.e., For example, in an embodiment, DOCSIS classifier 210 may utilize, in addition to VID, one or more header parameter such as Transmission Control Protocol (TCP)/User Datagram Protocol (UDP) port number, Media Access Control (MAC) address and Internet Protocol (IP) address to map a packet to a DOCSIS service flow, [0036] i.e., a VID mapper 200 that maps a packet, based on one or more of, an SSID, an AP ID, a source MAC address, a wireless access category, and TSpec parameter ranges associated with the related traffic flow to a corresponding VID that is associated with a DOCSIS service flow that has a associated QoS profile &  [0043]), an internet protocol (IP) identifiers (LI, see Para [0029] i.e., IP address used to map a packet to a service flow), Differentiated Services Code Point (DSCP) identifiers, or Transport Protocol identifiers.  

Regarding Claim 5, the combination of Kerpez in view of Gidwani, and further in view of LI discloses the apparatus of claim 3, wherein the traffic service prioritization policy information assigns at least one unclassified traffic flow tagged with a DS field value (Kerpez, see Para’s [0042] i.e., IP address assignments for the flow of data packets 221 will include DS field value in packet header & [0079]) with a service priority value, (Kerpez, see Para’s [0042] i.e., QoS classifications (i.e., “service priority value”) for the respective first and second sub-sets of flows are determined & [0047] i.e., each respective first or second sub-set of the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority value” will be assigned to an unclassified traffic flow)).  

Regarding Claims 9 and 22, Kerpez in view of Gidwani discloses the apparatus and method of claims 8 and 21, but does not disclose wherein the service priority information assigned to each traffic flow comprises a priority defined according to the 802.1q standard. However the claim feature would be rendered obvious in view of LI et al. US (2011/0110266). 

LI discloses wherein the service priority information assigned to each traffic flow comprises a priority defined according to the 802.1q standard (see Fig. 3A i.e., 802.1Q Tag 306 & Para’s [0027-0029] i.e., different levels of priority to different traffic flows, [0032], [0036] i.e., According to an embodiment, wireless gateway 104 includes a VID mapper 200 that maps a packet, based on one or more of, an SSID, an AP ID, a source MAC address, a wireless access category, an TSpec parameter ranges associated with the related traffic flow to a corresponding VID that is associated with a DOCSIS service flow that has a associated QoS profile, [0043-0044] i.e., IEEE 802.1Q tag 306 includes a priority code point (PCP) 324 & [0047-0048] i.e., classifier 210 classifies packets with VID 3 to service flow 3 which has QoS profile 4. QoS profile 4 may include, for example, DOCSIS service flow parameters of maximum sustained traffic rate and traffic priority (see table 1))

(LI suggests Quality-of-service (QoS) in communication protocols is the ability to guarantee a certain level of performance to a traffic flow or to provide different levels of priority to different traffic flows (see Para [0027])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the service priority information assigned to each traffic flow as disclosed in Kerpez in view of Gidwani to comprises a priority defined according to the 802.1q standard such as the traffic flows disclosed in LI because the motivation lies in LI that providing Quality-of-service (QoS) in communication protocols is the ability to guarantee a certain level of performance to a traffic flow or to provide different levels of priority to different traffic flows for satisfying QoS of the traffic in the network system. 

Regarding Claims 10 and 23, the combination of Kerpez in view of Gidwani discloses the apparatus and method of claims 8 and 21, but does not disclose wherein the traffic flow tagging information assigned to the one or more traffic flows comprises at least one of a virtual local area network identifiers (VIDs) or a differentiated service (DS) field values.  However the claim feature would be rendered obvious in view of LI et al. US (2011/0110266). 

LI discloses traffic flow tagging information assigned to the one or more traffic flows comprises at least one of a virtual local area network identifiers (VIDs) (see Fig.’s 3-4 & Para’s [0027-0029], [0036], [0047-0048] i.e., VIDs assigned to traffic flows) for satisfying Quality-of Service (QoS) in the network system, (see Para’s [0027-0029]). 

(LI suggests a packet from a traffic flow over wireless network 101 is assigned to a corresponding service flow based on one or more of a VLAN ID associated with the flow (see Para’s  [0029] & [0047-0048])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the traffic flow tagging information assigned to the traffic flows as disclosed in Kerpez in view of Gidwani to comprise a virtual local area network identifiers (VIDs) as disclosed in LI because the motivation lies in LI for assigning packets to a flow based on the VLAN ID for satisfying QoS in the network system. 

Regarding Claims 11 and 24, the combination of Kerpez in view of Gidwani, and further in view of LI discloses the apparatus and method of claims 10 and 23, wherein the VIDs are based on at least one of media access control (MAC) identifiers (LI, see Fig. 3A i.e., Source MAC 304 & Para’s [0029] i.e., For example, in an embodiment, DOCSIS classifier 210 may utilize, in addition to VID, one or more header parameter such as Transmission Control Protocol (TCP)/User Datagram Protocol (UDP) port number, Media Access Control (MAC) address and Internet Protocol (IP) address to map a packet to a DOCSIS service flow, [0036] i.e., a VID mapper 200 that maps a packet, based on one or more of, an SSID, an AP ID, a source MAC address, a wireless access category, and TSpec parameter ranges associated with the related traffic flow to a corresponding VID that is associated with a DOCSIS service flow that has a associated QoS profile &  [0043]), an internet protocol (IP) identifiers (LI, see Para [0029] i.e., IP address used to map a packet to a service flow), Differentiated Services Code Point (DSCP) identifiers, or Transport Protocol identifiers.  

Regarding Claim 12, the combination of Kerpez in view of Gidwani, and further in view of LI discloses the apparatus of claim 10, wherein the traffic service prioritization policy information assigns at least one unclassified traffic flow tagged with a DS field value (Kerpez, see Para’s [0042] i.e., IP address assignments for the flow of data packets 221 will include DS field value in packet header & [0079]) with a service priority value, (see Para’s [0042] i.e., QoS classifications (i.e., “service priority value”) for the respective first and second sub-sets of flows are determined & [0047] i.e., each respective first or second sub-set of the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority value” will be assigned to an unclassified traffic flow)). 

Regarding Claim 25, the combination of Kerpez in view of Gidwani, and further in view of LI discloses the method of claim 23, wherein the traffic service prioritization policy information assigns at least one unclassified traffic flow tagged with a DS field value (Kerpez, see Para’s [0042] i.e., IP address assignments for the flow of data packets 221 will include DS field value in packet header & [0079]) with a service priority see Para’s [0042] i.e., QoS classifications (i.e., “service priority value”) for the respective first and second sub-sets of flows are determined & [0047] i.e., each respective first or second sub-set of the flow of data packets 221 is allocated by the traffic coordinator 220 of the system 200 to be serviced by one of the first or second WAN backhaul connections 298A-B on the basis of: traffic associated with a Quality of Service (QoS) level (i.e., “service priority value” will be assigned to an unclassified traffic flow)). 

5.	Claims 6, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez et al. US (2015/0230275) in view of Gidwani US (2006/0104232) as applied to claims 1, 8, 18, and 21 above, and further in view of Tellado et al. US (2018/0249406). 

Regarding Claim 6, the combination of Kerpez in view of Gidwani discloses the apparatus of claim 1, but does not disclose wherein: the at least one interface is also configured to obtain capability information from the one or more agents of the MAP network; and the traffic service prioritization policy information is only output for transmission to a MAP agent of the one or more agents of the MAP network if the capability information of the MAP agent indicates support for traffic classification for service prioritization. However the claim features would be rendered obvious in view of Tellado et al. US (2018/0249406). 

Tellado discloses a server computing device 120 (see Fig. 1 i.e., server computing device 120) obtain capability information from MAP agents (see Fig. 1 i.e., Access Points 140A-N); (see Fig. 1 i.e., AP attribute engine 122 & Para’s [0014] & [0022] i.e., An “AP” attribute of an AP (i.e., “capability information” of AP) may include at least one of:…AP capabilities, traffic attributes (e.g., offered load statistics, application type distribution, UL/DL ratio, etc.), application attributes (e.g., types of applications, application usage, etc., [0054], & [0081-0085]). 

and a traffic service prioritization policy information is only output for transmission to a MAP agent (see Para’s [0001] i.e., Access Points (AP) may be configured with respect to their radio parameters which include QoS parameters & [0014] i.e., configuration parameters that are used to configure an AP includes traffic and application usage, [0030] i.e., A configuration parameter may include a QoS parameter (i.e., “traffic service prioritization policy information”), [0032] i.e., recommended configuration setting for a particular AP may be determined based on the performance data and configuration parameters of the APs & [0063]) 

if the capability information of the MAP agent indicates support for traffic classification for service prioritization (see Fig. 5 i.e., AP attribute Description includes Traffic characteristics & Para’s [0014] i.e., Access Points (AP) may be configured with respect to their radio parameters including QOS parameters, [0022] i.e., An “AP” attribute of an AP (i.e., “capability information” of AP) may include at least one of:…AP capabilities, traffic attributes (e.g., offered load statistics, application type distribution (i.e., “support for traffic classification”), UL/DL ratio, etc.), application attributes (e.g., types of applications, application usage, etc, [0030], [0032] i.e., recommended configuration setting for a particular AP may be determined based on the performance data and configuration parameters of the APs & [0063]).

(Tellado suggests access points (APS) are configured with respect to their radio parameters including quality of service (QoS) parameters (see Para’s [0001] & [0014]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the at least one interface which outputs the traffic service prioritization policy information to the MAP agents as disclosed in Kerpez in view of Gidwani to be based on obtained capability information from the MAP agents as disclosed in the teachings of Tellado who discloses a server obtaining capability information from respective MAP agents because the motivation lies in Tellado for configuring the AP’s or MAP agents with respect to their radio parameters for satisfying quality of service (QoS) based on the obtained capability information which includes traffic classification support information. 

Regarding Claims 16 and 30, Kerpez in view of Gidwani discloses the apparatus and method of claims 8 and 21, but does not disclose wherein: the at least one interface is also configured to output, for transmission, capability information indicating the apparatus supports traffic classification for service prioritization. However the claim features would be rendered obvious in view of Tellado et al. US (2018/0249406). 

Tellado discloses wherein: at least one interface is also configured to output, for transmission, capability information (see Fig. 1 i.e., Access Points 140A-N); (see Fig. 1 i.e., AP attribute engine 122 & Para’s [0014] & [0022] i.e., An “AP” attribute of an AP (i.e., “capability information” of AP) may include at least one of:…AP capabilities, traffic attributes (e.g., offered load statistics, application type distribution, UL/DL ratio, etc.), application attributes (e.g., types of applications, application usage, etc., [0054], & [0081-0085]). 

indicating the apparatus supports traffic classification (see Fig. 5 i.e., AP attribute Description includes Traffic characteristics & Para’s [0014] i.e., Access Points (AP) may be configured with respect to their radio parameters including QOS parameters, [0022] i.e., An “AP” attribute of an AP (i.e., “capability information” of AP) may include at least one of:…AP capabilities, traffic attributes (e.g., offered load statistics, application type distribution (i.e., “support for traffic classification”), UL/DL ratio, etc.), application attributes (e.g., types of applications, application usage, etc, [0030], [0032] i.e., recommended configuration setting for a particular AP may be determined based on the performance data and configuration parameters of the APs & [0063]) for service prioritization (see Para’s [0001] i.e., Access Points (AP) may be configured with respect to their radio parameters which include QoS parameters & [0014] i.e., configuration parameters that are used to configure an AP includes traffic and application usage, [0030] i.e., A configuration parameter may include a QoS parameter (i.e., “traffic service prioritization policy information”), [0032] i.e., recommended configuration setting for a particular AP may be determined based on the performance data and configuration parameters of the APs & [0063]) 

(Tellado suggests access points (APS) are configured with respect to their radio parameters including quality of service (QoS) parameters (see Para’s [0001] & [0014]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus as disclosed in Kerpez in view of Gidwani to output, for transmission, capability information as disclosed in the teachings of Tellado who discloses a server obtaining capability information from respective MAP agents because the motivation lies in Tellado for configuring the AP’s or MAP agents with respect to their radio parameters for satisfying quality of service (QoS) based on the obtained capability information which includes traffic classification support information. 

6.	Claims 7, 13-15, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez et al. US (2015/0230275) in view of Gidwani US (2006/0104232) as applied to claims 1, 8, 18, and 21 above, and further in view of RETANA et al. US (2017/0093685). 

Regarding Claims 7 and 27, the combination of Kerpez in view of Gidwani discloses the apparatus and method of claims 1 and 21, but does not disclose wherein the traffic service prioritization policy information is output for transmission via a type length value (TLV). However the claim feature would be rendered obvious in view of RETANA et al. US (2017/0093685).

see Fig. 2 i.e., TLV 22 of EIGRP Update Message 20 & Para’s [0014], [0035] i.e., The policy TLVs 50 can include service class TLVs 50a specifying prescribed service classes that can be processed by the corresponding EIGRP router 14 (e.g., lowest priority class, low priority class, moderate priority class, high-priority class, and/or management (highest) priority class (i.e., “traffic service prioritization policy information”) & [0039-0040] i.e., the EIGRP update message 20 output by the device interface circuit 32 of the EIGRP router 14 in operation 46 of Fig. 5A can specify telemetry information 22 that can identify all detected attributes that enable the EIGRP router 14 to execute routing along a data link 18 according to one or more identified service types).

(RETANA suggests TLV used in the EIGRP message update 20 output by the device by the device interface circuit 32 of the EIGRP router 14 in operation 46 of Fig. 5A can specify telemetry information 22 that can identify all detected attributes that enable the EIGRP router 14 to execute routing along a data link 18 according to one or more identified service types (see Para [0039])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the traffic service prioritization policy information output to the MAP agents as disclosed in Kerpez in view of Gidwani to be output for transmission via a type length value (TLV) such as the TLV disclosed in the message of RETANA because the motivation lies in RETANA that the TLV used in the EIGRP message update 20 output 

Regarding Claim 13, the combination of Kerpez in view of Gidwani discloses the apparatus of claim 8 but does not disclose wherein the traffic service prioritization policy information is output for transmission via a type length value (TLV). However the claim feature would be rendered obvious in view of RETANA et al. US (2017/0093685).

RETANA discloses wherein a traffic service prioritization policy information is output for transmission via a type length value (TLV) (see Fig. 2 i.e., TLV 22 of EIGRP Update Message 20 & Para’s [0014], [0035] i.e., The policy TLVs 50 can include service class TLVs 50a specifying prescribed service classes that can be processed by the corresponding EIGRP router 14 (e.g., lowest priority class, low priority class, moderate priority class, high-priority class, and/or management (highest) priority class (i.e., “traffic service prioritization policy information”) & [0039-0040] i.e., the EIGRP update message 20 output by the device interface circuit 32 of the EIGRP router 14 in operation 46 of Fig. 5A can specify telemetry information 22 that can identify all detected attributes that enable the EIGRP router 14 to execute routing along a data link 18 according to one or more identified service types).

(RETANA suggests TLV used in the EIGRP message update 20 output by the device by the device interface circuit 32 of the EIGRP router 14 in operation 46 of Fig. 5A can specify see Para [0039])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the traffic service prioritization policy information output to the MAP agents as disclosed in Kerpez in view of Gidwani to be output for transmission via a type length value (TLV) such as the TLV disclosed in the message of RETANA because the motivation lies in RETANA that the TLV used in the EIGRP message update 20 output by the device can specify telemetry information that can identify all detected attributes that enable the EIGRP router to execute routing along a data link according to one or more identified service types. 
 
Regarding Claims 14 and 28, the combination of Kerpez in view of Gidwani, and further in view of RETANA discloses the apparatus and method of claims 13 and 27, wherein the processing system is further configured to determine which type of field values (RETANA, see Fig. 2 i.e., SID TLVs 56) are assigned for tagging a certain traffic flow based on one or more bits in the TLV, (RETANA, see Fig. 2 i.e., the TLV fields include one or more bits & Para [0037] i.e., SID TLVs 56 can identify IPV6 addresses used for Segment Routing Identification, etc.)  

Regarding Claims 15 and 29, the combination of Kerpez in view of Gidwani, and further in view of RETANA discloses the apparatus and method of claims 13 and 27, wherein the RETANA, see Fig. 2 i.e., Policy TLVs 50) are used as a classifier for a certain traffic flow based on one or more bits in the TLV, (RETANA, see Fig. 2 i.e., the TLV fields include one or more bits & Para [0035] i.e., The policy TLVs 50 can include service class TLVs 50a specifying prescribed service classes that can be processed by the corresponding EIGRP router 14 (e.g., lowest priority class, low priority class, moderate priority class, high-priority class, and/or management (highest) priority class).   

7.	Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kerpez et al. US (2015/0230275) in view of Gidwani US (2006/0104232), and further in view of RETANA et al. US (2017/0093685) as applied to claim 7 above, and further in view of PAKKAN et al. US (2018/0331828). 

Regarding Claim 31, the combination of Kerpez in view of Gidwani, and further in view of RETANA discloses the apparatus of claim 7, but does not disclose wherein the TLV field is included within one of a MAP policy configuration request message and a Wi-Fi simple configuration (WSC) message. However the claim feature would be rendered obvious in view of PAKKAN et al. US (2018/0331828).

PAKKAN discloses wherein a TLV field is included within one of a MAP policy configuration request message and a Wi-Fi simple configuration (WSC) message (see Para [0026] i.e., The GW/AP 101 may then add this ciphertext to the Application Extension attribute of the WiFi Simple Configuration (WSC) Information Element (IE) of its beacons and probe responses. This information may be encoded in binary type identifier, length, and value (TLV) format). 

PAKKAN suggests protocol information of the AP may be included in the Wi-Fi simple configuration (WSC) message (see Para [0026] i.e., security protocol included in the WiFi Simple Configuration (WSC) Information Element (IE)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the TLV field disclosed in Kerpez in view of Gidwani, and further in view of RETANA to be included within a Wi-Fi simple configuration (WSC) message as disclosed in PAKKAN because the motivation lies in PAKKAN for including protocol information of the AP in the Wi-Fi simple configuration (WSC) message for efficiently signaling configuration information of the AP in the network.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADNAN BAIG/Primary Examiner, Art Unit 2461